Citation Nr: 1620589	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability to include bunions and calluses.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals ), dated in October 2012, the Veteran requested a Board hearing in Washington D.C.  In March 2016, he submitted a statement to VA indicating that he actually wanted a Board video-conference hearing at his local VA office before a member of the Board. 

The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2015).

On remand the Veteran should be scheduled for a local regional office hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a video-conference hearing as requested for the issues listed on the October 2012 VA Form-9.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHAWRTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




